             Case 2:17-cv-04540-WB Document 144 Filed 02/14/19 Page 1 of 4



                        THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                             )
PENNSYLVANIA,                               )
                                            )
                       Plaintiff,           )
v.                                          )         Civil Action No. 2:17-cv-04540 (WB)
                                            )
DONALD J. TRUMP, in his official            )
capacity as President of the United States; )
ALEX M. AZAR II, in his official            )
capacity as Secretary of Health and         )
Human Services; UNITED STATES               )
DEPARTMENT OF HEALTH AND                    )
HUMAN SERVICES; STEVEN T.                   )
MNUCHIN, in his official capacity as        )
Secretary of the Treasury; UNITED           )
STATES DEPARTMENT OF THE                    )
TREASURY; RENE ALEXANDER                    )
ACOSTA, in his official capacity as         )
Secretary of Labor; and UNITED STATES )
DEPARTMENT OF LABOR,                        )
                                            )
                       Defendants.          )
____________________________________)

    MOTION FOR EXTENSION OF THE DEADLINE TO ANSWER OR OTHERWISE
                 RESPOND TO THE AMENDED COMPLAINT

        Federal Defendants hereby move for an extension of the deadline to answer or otherwise

respond to the amended complaint until 21 days after the Court rules on the pending motion to

stay.

        1.       The Court issued a preliminary injunction, enjoining the enforcement of two rules1

                 issued by three federal agencies. Pennsylvania v. Trump, 2019 WL 190324 (E.D.

                 Pa. Jan. 14, 2019).




1
 Religious Exemptions and Accommodations for Coverage of Certain Preventive Services
Under the ACA, 83 Fed. Reg. 57,536 (Nov. 15, 2018); Moral Exemptions and Accommodations
for Coverage of Certain Preventive Services Under the ACA, 83 Fed. Reg. 57,592 (Nov. 15,
2018)
                                                 1
     Case 2:17-cv-04540-WB Document 144 Filed 02/14/19 Page 2 of 4



2.       Federal Defendants have appealed that ruling, ECF No. 139, as have the

         intervenors, ECF No. 138.

3.       Federal Defendants have also filed with this Court a motion to stay further

         proceedings pending resolution of those appeals.

4.       Federal Defendants, through this motion, seek an extension of the deadline to

         answer or otherwise respond to the amended complaint in this case. The deadline

         to answer or otherwise respond to the complaint is currently February 28, 2019.

         The Court previously extended the deadline after Federal Defendants sought a stay

         of the case, or in the alternative an extension of the answer deadline, based on the

         lapse in appropriations. See ECF No. 103.

5.       Specifically, Federal Defendants request that the deadline to answer or otherwise

         respond to the complaint be set for 21 days after the Court rules on the pending stay

         motion. If the stay motion is granted, that would mean that the response to the

         amended complaint would be due 21 days after any stay is lifted. If the stay motion

         is denied, then the response to the complaint would be due 21 days after the Court’s

         ruling on the motion to stay proceedings.

6.       Good cause exists for this motion.     First, counsel for Federal Defendants face

         numerous competing deadlines prior to February 28, 2019, in part as a result of the

         35-day lapse in appropriations. Second, it would not be an efficient use of limited

         government resources for counsel for Federal Defendants to craft a response to the

         amended complaint now if the Court determines that a stay pending appeal is

         appropriate, as Federal Defendants argue in their stay motion. Federal Defendants’

         response to the complaint will likely be significantly different with guidance from



                                           2
            Case 2:17-cv-04540-WB Document 144 Filed 02/14/19 Page 3 of 4



                subsequent court decisions, and the resources devoted to crafting an answer now

                will not have been well spent. Finally, if the Court denies the requested stay motion,

                the requested 21-day extension will give the government sufficient time to compose

                a response to the amended complaint.

       7.       Plaintiffs oppose this request. The Intervenor-Defendant does not oppose it.

       Thus, for the reasons stated above, Federal Defendants request that the deadline to answer

or otherwise respond to the amended complaint be set for 21 days after the Court rules on the

pending stay motion.



DATED: February 14, 2019                       Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               JENNIFER D. RICKETTS
                                               Director, Federal Programs Branch

                                               MICHELLE R. BENNETT
                                               Assistant Director, Federal Programs Branch

                                               /s/ Justin M. Sandberg
                                               JUSTIN M. SANDBERG (Il. Bar No. 6278377)
                                               Senior Trial Counsel
                                               MICHAEL GERARDI
                                               CHRISTOPHER R. HEALY
                                               REBECCA M. KOPPLIN
                                               DANIEL RIESS
                                               Trial Attorneys
                                               U.S. Dep’t of Justice, Civil Div., Federal Programs Branch
                                               1100 L Street, NW
                                               Washington, D.C. 20001
                                               (202) 514-5838
                                               Justin.Sandberg@usdoj.gov

                                               Attorneys for Federal Defendant




                                                  3
          Case 2:17-cv-04540-WB Document 144 Filed 02/14/19 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that, on February 14, 2019, a copy of the forgoing document was

electronically filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel of record.




DATED this 14th day of February, 2019.                     s/ Justin M. Sandberg
                                                        JUSTIN M. SANDBERG
                                                        Senior Trial Counsel
                                                        Unite States Department of Justice




                                                   1
